DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 15, 2021 has been entered.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12 drawn to a guide assembly) in the reply filed on January 11, 2021 is acknowledged.

Claim Objections
Claim 28 is objected to because of the following informalities:
Claim 28, “a bearing sleeve formed as insert” seems it should say --a bearing sleeve formed as an insert--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-8, 11, 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonutti (US 2003/0028196).
Claim 1, Bonutti discloses a guide assembly (Fig. 16) for an impactor (Fig. 17; could be any saw similar to the one shown in Fig. 17), comprising: an impactor guide (Fig. 16; 186) having a guide magnetic region (paragraph [0206]) and an opening (202) having an axis (axis running through slot 202)., wherein the opening is capable of constraining movement of the impactor to translation along the axis of the opening (Fig. 17; the impactor could be a larger saw blade that matches the size of the slot); a guide receptacle (Fug, 16; 190) having a receptacle magnetic region (paragraph [0206]; entire thing is magnetized) capable of receiving the guide magnetic region (Fig. 16) to form a magnetic interface (Fig. 16; paragraph [0206]) between the receptacle magnetic region and the guide magnetic region having a magnetic attraction force (Fig. 16; paragraph [0206]); and wherein the magnetic interface is capable of at least partially decoupling the guide magnetic region from the receptacle magnetic region when an impaction force is applied to the impactor off of the axis of the opening and the impaction force is greater than the magnetic attraction force (Fig. 16; paragraph [0206]; note that the user could hit the block 190 from the side with a force that will knock the two parts 190 and 186 apart). 
Claim 6, wherein the receptacle magnetic region and the guide magnetic region are one of: a) a body made of a solid magnetic material; b) a body partially made of a solid magnetic material; or c) a body having a coating of magnetic material (paragraph [0206]). 
Claim 7, wherein the guide receptacle further comprises bracket (portion that 190 points towards) is configured to couple the guide receptacle to a surgical device or instrument (Fig. 16; note how 190 helps couple to 134). 
Claim 8, wherein the surgical device is a robotic surgical system (in the same manner 190 connects to 134 it could also couple to a robotic surgical system). 
Claim 11, wherein the impactor guide further comprises a second guide magnetic region (for this claim, the guide magnetic region could be one half of the impactor guide and the second guide magnetic region could be the other half of the impactor guide); and wherein the guide receptacle further comprises a second receptacle magnetic region (same as impactor guide where each half is considered a region), wherein the receptacle magnetic region and the second receptacle magnetic region are configured to magnetically couple with the guide magnetic region and the second guide magnetic region, respectively, to for the magnetic interface (Fig. 16; note how each side connects to one another). 
Claim 27, wherein the guide magnetic region and the second guide magnetic region are separated by a gap (left third could be considered the first region and right third could be considered the second region and the middle third could be considered the gap). 

Claim(s) 1, 2-4, 6-9, 11, 27, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nesis (US 4865324).
Claim 1, Nesis discloses a guide assembly (Figs. 1-5) capable of being used with an impactor (an impactor could be put through the center hole), comprising: an impactor guide (Fig. 3; upper wheel) having a guide magnetic region (13) and an opening (Fig. 1; center hole) having an axis (axis running through the hole), wherein the opening is capable of constraining movement of the impactor to translation along the axis of the opening (Fig. 1; if the impactor has a shaft of similar size to the hole this guide device will perform the function); a guide receptacle (Fig. 3; lower wheel) having a receptacle magnetic region (13) for receiving the guide magnetic region (Fig. 3) to form a magnetic interface (Fig. 3; col. 2) between the receptacle magnetic region and the guide magnetic region having a magnetic attraction force (Fig. 3; col. 2); and wherein the magnetic interface is configured to at least partially decouple the guide magnetic region from the receptacle magnetic region when an impaction force is applied to the impactor off of the axis of the opening and the impaction force is greater than the magnetic force (Figs. 1-5; cols. 1-2).
Claim 2, wherein the receptacle magnetic region comprises a receptacle chamber (Fig. 3; where the magnet is housed) housing a receptacle magnet (13), and the guide magnetic region comprises a guide chamber (Fig. 3 where the magnet is housed) housing a guide magnet (Fig. 3 other magnet 13 in the second wheel).
Claim 3, wherein the receptacle magnet and the guide magnet are selected from a permanent magnet, a temporary magnet, or an electromagnet (abstract; col. 1).
Claim 4, wherein the receptacle magnet and the guide magnet are permanent magnets (cols. 1-3; only mention them being permanent, never any other type).
Claim 6, wherein the one or more receptacle magnetic regions and the one or more guide magnet regions are one of: a) a body made of a solid magnetic material; b) a body partially made of a solid magnetic material; or c) a body having a coating of magnetic material (Fig. 3; cols. 1-3).
Claim 7, wherein the guide receptacle further comprises a bracket (the protrusions 22 can act as a bracket), wherein the bracket is configured to couple the guide receptacle to a surgical device or instrument (Fig. 6; many instruments could be designed to attach to the protrusions 22, note how extra wheels can be attached to the other wheels).
Claim 8, wherein the surgical device is a robotic surgical system (a robotic arm that has a coupler like the wheels could be attached to this toy).
Claim 9, wherein the receptacle magnetic region further comprises a protrusion (Fig. 3; 22) and the guide magnetic region further comprises an indentation (Fig. 4; 24), wherein the protrusion and the indentation are configured to self-align when the impactor guide is magnetically coupled to the guide receptacle (Figs. 3 and 6).
Claim 11, wherein the impactor guide further comprises a second guide magnetic region (for this claim, the guide magnetic region could be one half of the impactor guide and the second guide magnetic region could be the other half of the impactor guide); and wherein the guide receptacle further comprises a second receptacle magnetic region (same as impactor guide where each half is considered a region), wherein the receptacle magnetic region and the second receptacle magnetic 
Claim 27, wherein the guide magnetic region and the second guide magnetic region are separated by a gap (the gap could be the middle third while the other regions are the outer thirds).
Claim 31, wherein the gap comprises a second axis (axis running through the opening coming into and out of the page) coincident with the axis of the opening when the receptacle magnetic region and the guide magnetic region are magnetically coupled (Fig. 3), and wherein the axis of the opening breaks coincidence with the second axis when the magnetic interface decouples (when the wheels are separated the axis of each hole can go off in its own direction).


    PNG
    media_image1.png
    338
    410
    media_image1.png
    Greyscale

Fig. A: Annotated Fig. 1 of Nesis to show how claim limitations are met.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5,26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti (US 2003/0028196), in view of Klepper et al. (US 2015/0065007; “Klepper”).
Bonutti discloses the assembly as noted above.
However, Bonutti only mentions that the two parts 186 and 190 are magnetized.
Klepper teaches two parts wherein a receptacle magnetic region comprises a receptacle chamber housing a receptacle magnet (Fig. 6), and a guide magnetic region comprises a guide chamber housing a guide magnet (Fig. 6). Wherein the receptacle magnet and the guide magnet are selected from a permanent magnet, a temporary magnet, or an electromagnet (paragraph [0003]). Wherein the receptacle magnet and the guide magnet are permanent magnets (paragraph [0003]). Wherein the receptacle magnet and the guide magnet are both shaped with a varying thickness to create a gradient of magnetic forces dependent on the thickness, and wherein the shape of the receptacle magnet substantially mirrors the shape of the guide magnet when the impactor guide and guide receptacle are magnetically coupled (Fig. 6). Further comprising a second guide magnetic region (Fig. 6; note that each block has at least two different magnets at the edges), wherein the guide magnetic region comprises a 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the magnets in the different parts of Bonutti in the manner taught by Klepper, since this is a well-known way to connect to magnetized elements to one another (Fig. 6; abstract).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti (US 2003/0028196), in view of Nesis (US 4865324).
Bonutti discloses the assembly as noted above.
However, Bonutti does not disclose the two parts to have a protrusion and an indentation to help them align.
Nesis teaches a magnetic device (Figs. 7 and 8) wherein one magnetic part comprises a protrusion (22) and the other magnetic part comprises an indentation (24A), wherein the protrusion and the indentation self-align when the parts are coupled together (Figs. 7 and 8).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the protrusion and indentations, as taught by Nesis, to the assembly of Bonutti, in order to help align and lock the two parts together (Figs. 7 and 8; abstract). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti (US 2003/0028196), in view of Zimmerman et al. (US 2570625 “Zimmerman”).
Bonutti discloses the assembly as noted above.
However, Bonutti does not disclose the polarity of magnetized parts.
Zimmerman teaches connectable blocks (Fig. 14) that each have two separate magnets on opposite sides (Fig. 14) wherein the magnets can have opposite polarities (32) or the same polarity layout (33) in order to get the desired attraction or repelling features.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the magnets and arrange the polarities as desired in the device of Bonutti in a manner as taught by Zimmerman, in order to allow the two parts to connect to one another in a desired manner (Fig. 14).

Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti (US 2003/0028196), in view of Davison et al. (US 2013/0296872; “Davison”).
In regards to claim 28, Bonutti discloses the assembly as noted above.
However, Bonutti does not disclose a bearing sleeve formed as an insert in the impactor guide and defining walls of the opening.
Davison teaches a bearing sleeve (Fig. 3) formed as an insert (Fig. 2C) in a guide and defining walls of an opening in the guide (Figs. 2C and 3).

In regards to claim 29, Bonutti in view of Davison discloses the device as noted above. 
However, the bearing sleeve is a single part.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the single piece sleeve into two pieces, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti (US 2003/0028196), in view of Hiller (US 2015/0283475).
Bonutti discloses the assembly as noted above.
However, Bonutti does not disclose what the magnets are formed of.
Hiller teaches devices that have a magnetic interface which is formed by permanent magnets each independently formed of Neodymium Iron Boron, Samarium Cobalt, or Alnico (paragraph [0015]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the magnetic guide and guide receptacle of Bonutti out of .

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nesis (US 4865324), in view of Hiller (US 2015/0283475).
Nesis discloses the assembly as noted above.
However, Nesis does not disclose what the magnets are formed of.
Hiller teaches devices that have a magnetic interface which is formed by permanent magnets each independently formed of Neodymium Iron Boron, Samarium Cobalt, or Alnico (paragraph [0015]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the magnetic guide and guide receptacle of Nesis out of the materials taught by Hiller, since these are well-known magnetic materials to create a magnetic interface between two parts (Fig. 1; paragraph [0015]).

Response to Arguments
In response to Applicant’s argument that Bonutti does not teach a magnetic interface that can be decoupled by an off axis impaction force, the Examiner respectfully disagrees. Applicant mention how Bonutti has a locking pin that can help lock the blocks 186, 190 together. However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case 
In response to Applicant’s argument the Nesis fails to teach the impaction force decoupling to two parts, the Examiner respectfully disagrees. The wheels are designed to come apart from one another (col. 3, lines 1-4). Therefore, it is clear that if the user decides to impact one wheel from the side off axis from the opening, the two wheels will come apart if enough force is applied. Therefore, as noted above, if the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ZADE COLEY/Primary Examiner, Art Unit 3775